Citation Nr: 0840589	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO. 05-30 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from May 1957 to December 1978. 
The veteran died in February 2002 and the appellant in this 
case is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The issue of entitlement to service connection for the cause 
of the veteran's death on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. In a June 2004 decision, the Board denied the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death; the appellant did not file a notice of 
appeal.

2. Evidence received since the June 2004 Board decision 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The June 2004 Board decision is final. 38 U.S.C.A. 
§ 7105(b) (West 2002).

2. New and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005). The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003). However, the Board need not consider the question of 
VCAA compliance since there is no detriment to the appellant 
as a result of any VCAA deficiencies in view of the fact that 
the full benefit sought by the appellant is being granted by 
this decision of the Board.

Analysis

By way of a June 2004 decision, the Board denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death because the  evidence did 
not show that the veteran's fatal respiratory disabilities 
were related to his active duty service, to include exposure 
to asbestos. The appellant was notified of that determination 
and informed of appellate rights and procedures that same 
month. However, the appellant did not file a notice of appeal 
to initiate an appeal from the June 2004 decision. The June 
2004 Board decision therefore became final. 38 U.S.C.A. 
§ 7104(b). However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former disposition. 
38 U.S.C.A. § 5108.

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the June 2004 Board 
decision consisted of personnel records showing the veteran 
was yeoman in the Navy, service medical records, post-service 
treatment records, and a death certificate showing the 
veteran died of complications from various respiratory 
diseases, including emphysema and chronic obstructive 
pulmonary disease (COPD). The claim was denied for lack of 
competent evidence etiologically relating the veteran's fatal 
respiratory diseases to his active duty service period, to 
include exposure to asbestos. Evidence received since the 
June 2004 Board decision includes a July 2004 letter from 
A.M., M.D., which addresses the likelihood of an etiological 
relationship between the veteran's fatal respiratory diseases 
and his active duty service exposure to asbestos. The Board 
finds this letter is both new and material as it addresses 
the salient issue of whether or not the veteran's fatal 
respiratory disabilities were etiologically related to his 
active duty service period and his in-service exposure to 
asbestos. Accordingly, the claim for entitlement to service 
connection for the cause of the veteran's death has been 
reopened.



ORDER

New and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.


REMAND

As noted above, the claim of entitlement to service 
connection for the cause of the veteran's death has been 
reopened. The veteran's service personnel records show that 
he was in the Navy and served primarily as a yeoman (a 
position which the RO conceded had a probability of asbestos 
exposure, albeit minimal). The record reflects that the 
veteran was also a smoker and worked in a shipyard for many 
years after discharge from active duty service. The veteran's 
certificate of death shows that he died of sudden coronary 
insufficiency due to severe COPD, emphysema and asthma. 

The appellant argues that the veteran's fatal respiratory 
illnesses were caused by his exposure to asbestos during 
active duty service. In support of her argument, the 
appellant submitted a July 2004 letter from A.M., M.D., which 
states that it is possible that the veteran's extensive 
pulmonary fibrosis and other abnormalities seen on 
radiographic images were due in part to asbestos exposure.

In light of the evidence of in-service exposure to asbestos 
and the July 2004 letter from a private physician indicating 
that there could be a relationship between the veteran's in-
service asbestos exposure and his fatal respiratory 
disabilities, the Board finds that a VA examination is 
necessary. See McLendon v. Nicholson, 20 Vet.App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should arrange for a VA 
examiner to review the veteran's claims 
file in order to determine if the 
conditions listed on the veteran's death 
certificate were etiologically related to 
the veteran's active duty service period, 
to include exposure to asbestos as a 
yeoman in the Navy. The examiner should 
take into account the veteran's in-service 
asbestos exposure as a yeoman, his post-
service history of smoking, and his 
additional exposure to asbestos as a 
shipyard worker after service. 
Specifically, the examiner should 
determine if it is as likely as not that 
the veteran's severe COPD, emphysema and 
asthma were due to his in-service exposure 
to asbestos. The examiner should provide a 
detailed rationale for his or her opinion 
and if he or she cannot provide an opinion 
without resorting to mere speculation, he 
or she should so state.

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claim. If the benefits sought remain 
denied, the appellant should be issued an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


